       Case 7:19-mj-04507-MRG Document 1 Filed 05/10/19 Page 1 of 2




              David Presley
              Special Assis a     United States Attorney

Before :      THE HONORABLE MARTIN R. GOLDBERG
              United States Magistrate Judge
              Southern District of New York

                                             -x
UNITED STATES OF AMERICA                               MISDEMEANOR
                                                       COMPLAINT

             - v-                                      Violation of
                                                       NYSPL 155 . 25

BARBARA ROBERTSON

                                                       COUNTY OF OFFENSE :
             Defendant                                 ORANGE

                                             -x

SOUTHERN DISTRICT OF NEW YORK , ss .:

     CRAIG TRUMBELL , being duly sworn , deposes and says
that he is a Court Liaison , assigned to the Provost Marshal
Office , at the United States Military Academy , West Point ,
New York , and charges as follows:

                            COUNT ONE

      On or about March 14 , 2019 at the United States
Military Academy , West Point , New York , within the special
maritime and territorial jurisdiction of the United States ,
in the Southern District of New York , BARBARA ROBERTSON ,
the defendant , unlawfully , knowingly and willfully stole
property of another to wit , the defendant stole a handbag
from the West Point Post Exchange .

           (New York State Penal Law , Section 155 . 25)

The basis for the deponent ' s knowledge and for the
foregoing charges are , in part , as follows :
       Case 7:19-mj-04507-MRG Document 1 Filed 05/10/19 Page 2 of 2



1.  I am a Court Liaison , assigned to the Provost Marshal
Office , at the United States Mi l i tary Academy , West Point ,
New York , which is located in the Southern District of New
York.
2 . On or about March 14 , 2019 at approximately 1 : 50 p . m.,
West Point Post Exchange (PX) Loss Prevention contacted SPC
Anthony Sairrino , Military Police (MP) , and informed him
that the defendant stole a handbag from the PX.    SPC
Sairrino conducted field interviews and took the sworn
statements of four PX employees involved.

3 . The MP obtained from the defendant the receipt for the
defendant ' s initial purchase , and the receipt for when the
defendant was escorted back into the PX and purchased the
handbag . The MP also reviewed the CCTV footage of the
interactions between the defendant and the register
attendant. The MP observed the register attendant remove
the handbag in question from the bagging area several
times , with the defendant returning it to the bagging area
each time . The register attendant finally rotated the
shopping bag containing the handbag away from the
defendant , and the defendant took and left with that
shopping bag . The receipts show that the defendant did not
purchase the bag until escorted back into the PX .

3 . On March 14 , 2019 , the defendant was issued a District
Court Violation Notice for Petit Larceny (DCVN number
7553191/SYl0) .

mIEREFORE, deponent prays that the above - named defendant be
imprisoned or bailed , as the case may be .
                             ,/'
                        / /1 · ,   -   ~           - --   - -

                      ?~TRUMBULL
                        Court Liaison

Sworn to before me this 10th day of May 2019.




United States Magi rate Judge
Southern District of New York
